KERRI GRAY, ALAN B. DENVER, and MITCHELL COOPER, SR., Respondents Below, Appellants,
v.
DIVISION OF FAMILY SERVICES, Petitioner Below, Appellee.
No. 217, 2009.
Supreme Court of Delaware.
Submitted: March 10, 2010.
Decided: March 11, 2010.
Family Court of the State of Delaware, in and for New Castle County, File No. 08-04-11TN.
Before HOLLAND, BERGER and RIDGELY, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 11th day of March 2010, the Court having considered this matter on the briefs filed by the parties has determined that the final judgments of the Family Court should be affirmed on the basis of and for the reasons assigned by the Family Court in its well-reasoned decision dated March 16, 2009.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgments of the Family Court be, and the same hereby are, AFFIRMED.